Citation Nr: 0419023	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  98-01 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to March 
1970 and from November 1990 to September 1992.  He also had 
numerous periods of active duty for training, including a 
period from May 5, 1984, to May 19, 1984.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an application to reopen a claim 
for service connection for coronary artery disease on the 
basis that new and material evidence had not been submitted.  

The case was remanded by the Board in October 1998.  By 
decision dated in July 2002, the Board found that new and 
material evidence had been submitted such that the claim was 
reopened and requested that further development be 
undertaken.  The Board then remanded the case to insure due 
process of law in August 2003.  


FINDING OF FACT

Hypertension, later leading to coronary artery disease, was 
first manifested during a period of active duty for training 
in May 1984.  


CONCLUSION OF LAW

Coronary artery disease, including hypertension was incurred 
during service. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6(c)(3), 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA:  The Board will not address the question of compliance 
with the duties to notify and assist prescribed by the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002).  This is a complete grant of the benefit sought on 
appeal and therefore cannot be deemed to violate the 
appellant's right to due process of law.

The veteran had two periods of active duty, from 1959 to 1970 
and from 1990 to 1992.  Between these periods, he served 
numerous periods of active duty for training.  Review of his 
service medical records shows that, during his first period 
of active duty, his blood pressure readings were within 
normal limits.  (Hypertension is persistently high arterial 
blood pressure with suggested threshold levels starting at 
140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's 
Illustrated Medical Dictionary 799 (27th ed. 1988).)  Records 
from his second period of active duty include blood pressure 
readings that are consistent with hypertension and a 
diagnosis, in May 1992, of hypertension that existed prior to 
service and was not aggravated therein.  Medical records from 
his periods of service with a National Guard unit include an 
examination that was conducted on May 14, 1984, that showed a 
blood pressure reading of 132/96.  An examination performed 
in March 1988, also for National Guard Service, shows that 
the veteran was on medication for hypertension at that time.  

On examination by VA in January 1993, hypertensive blood 
pressure readings were recorded and it was noted that the 
veteran's heart was enlarged.  Medical records from a private 
facility show that the veteran sustained a myocardial 
infarction in August 1993.  Later records show that he 
sustained a second heart attack in October 1996.  

An examination was conducted by VA in January 1999.  At that 
time,  the diagnoses were hypertension and arteriosclerotic 
heart disease.  The examiner reviewed the veteran's records 
and found that it appeared that the veteran was never seen 
for any episodes of uncontrolled hypertension or elevated 
hypertension during his entrance into his second period of 
active duty and, in the opinion of the examiner the 
hypertension and coronary artery disease did not increase in 
severity beyond the normal progression of the disease during 
the service period.  The veteran's medical records were again 
examined by VA in April 2000 and in April 2003, with similar 
findings and medical opinions rendered by the physicians.  
Additionally, an opinion was rendered to the effect that the 
coronary artery disease and myocardial infarction represented 
normal progression of the hypertension. 

An additional medical review of the veteran's medical records 
was conducted by VA in February 2004.  At that time, the 
examiner noted that the veteran's blood pressure reading on 
May 14, 1984, represented the first detection of 
hypertension.  Therefore, the hypertension was first detected 
during a period of active duty for training.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

The veteran did not manifest hypertension during his first 
period of service and his hypertension predated his second 
period of service.  There are several medical opinions of 
record to the effect that the veteran's hypertension and 
coronary artery disease were not aggravated during the second 
period of service.  Under these circumstances, the Board can 
find no basis to grant service connection based on the two 
periods of active duty that the veteran performed.  

Nevertheless, service connection may be established for a 
disease or injury incurred in or aggravated while performing 
active duty for training.  Review of the record shows that 
the veteran first manifested hypertension while on active 
duty for training.  There is no indication that the 
hypertension pre-existed this date.  Therefore, the disease 
is considered to have had its onset during this period of 
service.  Therefore, service connection for hypertension and 
coronary artery disease is warranted.  


ORDER

Service connection for hypertension and coronary artery 
disease is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






